DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Application filed June 10, 2021.  Claims 21-40 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) for U.S. Patent Application Nos. 15/963,662, filed April 26, 2018, and 15/423,233, filed February 2, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 10, 2021 is in compliance with the provisions of 37 CFT 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 22 is objected to because it appears, in line 2, that the word ‘is’ is missing between “vehicle” and “base”.  

Claim Rejection – 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,036,233, and claims 21-29 of U.S. Patent No. 9,964,952. Although the claims at issue are not identical, they are not patentably distinct from each other because, other than subtle differences, the independent claims are identical.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 37 recites the limitation "the autonomous vehicle".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-25, 27-34, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2018/0001892, to Kim et al. (hereinafter Kim).

As per claim 21, and similarly with respect to claims 32 and 39, Kim discloses an adaptive vehicle motion control system (e.g. see Abstract and Fig. 1, wherein a control apparatus and method is providing for improving fuel efficiency of a vehicle) comprising: one or more processors; and one or more memory devices, the one or more memory devices storing instructions that when executed by the one or more processors cause the one or more processors to perform operations (e.g. see Fig. 3, wherein a cooperative adaptive cruise control (CACC) system 300 is provided), the operations comprising: obtaining data associated with an object within a surrounding environment of a vehicle, wherein the data comprises a predicted path of the object (e.g. see Fig. 3 and paras. 0011 and 0065, wherein the CACC includes a control unit 300 that determines an expected driving path if there is a target vehicle that is selected by the target vehicle selection unit 335); performing a cost analysis of controlling a motion of the vehicle to maintain travel behind the object at a following distance or in front of the object at a leading distance in a manner that corresponds to a motion of the object (e.g. see Figs. 5-10, and paras. 0015-0016 and 0118-0119, wherein a driving cost is determined and a driving distance to a forward vehicle is selected); determining one or more parameters associated with the motion of the vehicle based, at least in part, on the cost analysis (e.g. see Figs. 5-10, and paras. 0015-0016 and 0118-0119, wherein vehicle speed is selected based upon the cost analysis); and causing the vehicle to implement at least a portion of the one or more parameters associated with the motion of the vehicle (e.g. see Figs. 9 and 10, wherein vehicle speed is controlled based upon cost analysis).  

As per claim 22, Kim discloses the features of claim 21, and further discloses wherein determining the one or more parameters associated with the motion of the vehicle based, at least in part, on the cost analysis comprises: determining a trajectory by which the vehicle is to travel behind the object or a trajectory by which the vehicle is to travel in front of the object (e.g. see para. 0005, wherein the CACC system set target speed profile for improving fuel efficiency in consideration of road information on the driving path (i.e. trajectory)).

As per claim 23, Kim discloses the features of claim 21, and further discloses wherein determining the one or more parameters associated with the motion of the vehicle based, at least in part, on the cost analysis comprises: determining a speed of the vehicle such that the vehicle maintains at least the following distance or the leading distance between the vehicle and the object (e.g. see para. 0005, wherein the CACC system set target speed profile for improving fuel efficiency).

As per claim 24, Kim discloses the features of claim 21, and further discloses wherein causing the vehicle to implement at least the portion of the one or more parameters associated with the motion of the vehicle comprises: providing data indicative of the one or more parameters to allow one or more vehicle control systems to control the vehicle based, at least in part, on at least the portion of the one or more parameters (e.g. see para. 0005, wherein the CACC system set target speed profile for improving fuel efficiency).

As per claim 25, Kim discloses the features of claim 21, and further discloses wherein the object comprises a lead vehicle and wherein maintaining travel in the manner that corresponds to the motion of the object comprises following the lead vehicle (e.g. see para. 0009, wherein a forward vehicle is selected for following).

As per claim 27, Kim discloses the features of claim 21, and further discloses wherein performing the cost analysis comprises: generating cost data associated with the object, wherein the cost data is indicative of a cost of controlling the motion of the vehicle to maintain travel behind the object at the following distance or in front of the object at the leading distance in the manner that corresponds to the motion of the object (e.g. see Figs. 5-10, and paras. 0015-0016 and 0118-0119, wherein vehicle speed is selected based upon the cost analysis for the purpose of maintaining a distance to the lead vehicle).

As per claim 28, Kim discloses the features of claim 27, and further discloses wherein the cost data is based, at least in part, on one or more constraints, and wherein the one or more constraints comprise at least one of: (i) a headway, (ii) a time, or (iii) a preferred distance between the vehicle and the object (e.g. see para. 0010, wherein the CACC system uses a target time gap).

As per claim 29, Kim discloses the features of claim 21, and further discloses wherein the object is located in a current travel lane of the vehicle (e.g. the Office notes that convoys typically follow in the same lane).

As per claim 30, Kim discloses the features of claim 21, and further discloses wherein the object is located in a travel lane and wherein the vehicle is to travel into the travel lane (e.g. the Office notes that convoys typically follow in the same lane).

As per claim 31, Kim discloses the features of claim 21, and further discloses wherein the predicted path of the object indicates that the object is predicted to travel into a travel lane in which the vehicle is currently or will be travelling (e.g. the Office notes that convoys typically follow in the same lane).

As per claim 33, Kim discloses the features of claim 32, and further discloses wherein determining the one or more parameters associated with the motion of the vehicle based, at least in part, on the cost analysis comprises: determining at least one of: (1) a trajectory by which the vehicle is to travel behind the object, (2) a trajectory by which the vehicle is to travel in front of the object, or (3) a modulation of a speed of the vehicle such that the vehicle maintains at least the following distance or the leading distance between the vehicle and the first object (e.g. see para. 0005, wherein the CACC system set target speed profile for improving fuel efficiency in consideration of road information on the driving path (i.e. trajectory)).

As per claim 34, Kim discloses the features of claim 32, and further discloses wherein the first object is in a current travel lane of the vehicle (e.g. the Office notes that convoys typically follow in the same lane).

As per claim 38, Kim discloses the features of claim 32, and further discloses wherein causing the vehicle to implement at least the portion of the one or more parameters associated with the motion of the vehicle comprises: providing data indicative of the one or more parameters to allow one or more vehicle control systems to control the vehicle based, at least in part, on at least the portion of the one or more parameters, wherein the one or more vehicle control systems are associated with controlling a speed or a heading of the vehicle (e.g. see Figs. 5-10, and paras. 0015-0016 and 0118-0119, wherein vehicle speed is selected based upon the cost analysis for the purpose of maintaining a distance to the lead vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of U.S. Patent Publication No. 2018/0113448, to Nagda et al. (hereinafter Nagda).
.
As per claim 26, Kim discloses the features of claim 21, but fails to disclose wherein the object is located behind the vehicle and wherein maintaining travel in the manner that corresponds to the motion of the object comprises travelling in front of the object. However, Nagda teaches a system for allowing a to join a vehicle, wherein the lead vehicle drops behind the other vehicle becoming a following vehicle based upon available power of the lead vehicle (e.g. see at least para. 0008). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the convoy system of Kim to modify the order of the vehicle in the convoy for the purpose of maximizing available energy of the convoy, as a whole.

As per claim 37, Kim discloses the features of claim 32, but fails to disclose wherein performing the cost analysis comprises: generating cost data associated with the first object, wherein the cost data is indicative of a cost of controlling the motion of the autonomous vehicle to maintain travel behind the first object at the following distance or in front of the object at the leading distance. However, Nagda teaches a system for allowing a to join a vehicle, wherein the vehicle comprises an autonomous vehicle (e.g. see at least para. 0018). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the convoy system of Kim to apply the system to autonomous vehicles for maximizing efficiency of all vehicles traveling.

As per claim 40, Kim discloses the features of claim 39, but fails to disclose wherein the vehicle is an autonomous vehicle. However, Nagda teaches a system for allowing a to join a vehicle, wherein the vehicle comprises an autonomous vehicle (e.g. see at least para. 0018). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the convoy system of Kim to apply the system to autonomous vehicles for maximizing efficiency of all vehicles traveling.

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of U.S. Patent Publication No. 2018/0188725, to Cremona et al. (hereinafter Cremona).

As per claim 35, Kim discloses the features of claim 34, but fails to disclose wherein the operations further comprise: performing a cost analysis associated with a second object of the one or more objects, wherein the second object is in another travel lane that is different from the current travel lane. However, Cremona teaches a platoon management system wherein a following vehicle follows multiple lead vehicles (i.e. first and second lead vehicles) which are traveling in different lanes (e.g. see Fig. 5b). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the convoy system of Kim to modify the lane configuration of the convoy/platoon for the purpose of enabling more vehicle to participate, as taught by Cremona (see Abstract).

As per claim 36, Kim, as modified by Cremona, teaches the features of claim 35, and Cremona further teaches wherein a predicted path of the second object indicates that the second object is predicted to travel into a same travel lane as the vehicle (e.g. see Figs. 4a-9, wherein the second vehicle moves to different lanes including a lane of a following vehicle). It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the convoy system of Kim to modify the lane configuration of the convoy/platoon for the purpose of enabling more vehicle to participate, as taught by Cremona (see Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Primary Examiner, Art Unit 3669